Citation Nr: 0624735	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-12 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether there was clear and unmistakable error in a rating 
decision of September 2001, which awarded service connection 
for tinnitus and assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that no clear and 
unmistakable error had occurred in a September 2001 rating 
decision which assigned a 10 percent evaluation for tinnitus. 


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO granted 
service connection for tinnitus and assigned a 10 percent 
disability rating.  The veteran did not appeal that decision, 
and it became final.  

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code (DC) 6260.

3.  The veteran has failed to establish any kind of error of 
fact or law which, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable mind 
could not differ, that the result would have been manifestly 
different but for the error.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Clear and unmistakable error in the September 2001 rating 
decision has not been established.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this claim as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no applicability to claims of clear and unmistakable 
error in prior Board decisions, and that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
such motions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); see also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

Service connection for tinnitus was established in a 
September 2001 rating decision and a 10 percent evaluation 
was assigned under 38 C.F.R. § 4.87, DC 6260.  The veteran 
now claims that there is clear and unmistakable error in that 
decision in failing to award him a 10 percent evaluation for 
each ear.  

Section 3.105(a) of title 38, Code of Federal Regulations, 
provides in pertinent part: "previous determinations which 
are final and binding . . . will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended."  See 38 U.S.C.A. § 5109A (West 2002); Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc), cert. 
denied, 539 U.S. 926 (2003).  

For clear and unmistakable error to exist either (1) the 
correct facts in the record were not before the adjudicator 
or (2) the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).  In addition, "the error must be 
'undebatable' and of the sort 'which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 91992) (en banc)); see Bustos v. West, 179 F.3d 1378, 
1380 (Fed. Cir. 1999) (expressly adopting "manifestly 
changed the outcome" language of Russell).  

Under DC 6260, in effect at the time service connection was 
awarded, provided that, if tinnitus is shown to be recurrent, 
a maximum 10 percent evaluation was warranted.  As of June 
13, 2003, DC 6260 provides that a 10 percent evaluation is 
warranted for tinnitus which is recurrent.  Note 2 states 
that a single evaluation is to be assigned for recurrent 
tinnitus, whether the sound is perceived in one ear or both 
ears, or in the head.  See also VAOPGCPREC 2-2003 (May 22, 
2003).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court had erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Citing U.S. Supreme 
Court precedent, the Federal Circuit explained that an 
agency's interpretation of its own regulations is entitled to 
substantial deference by the courts as long as that 
interpretation is not plainly erroneous or inconsistent with 
the regulations.  Id.  

The Federal Circuit further found that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
DC 6260 was plainly erroneous or inconsistent with the 
regulations and concluded that the Veterans Court had erred 
in not deferring to VA's interpretation.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.  

Based upon the foregoing, the veteran's service-connected 
tinnitus has been assigned the maximum schedular rating 
available for tinnitus.  See 38 C.F.R. § 4.87, DC 6260.  As 
such, the Board finds that clear and unmistakable error in 
the RO's September 2001 rating decision has not been 
established.  Essentially, the veteran has failed to 
establish any kind of error of fact or law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Therefore, the veteran's claim is denied.


ORDER

The claim for clear and unmistakable error in the September 
2001 rating decision, which awarded service connection for 
tinnitus and assigned a 10 percent evaluation, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


